Exhibit 10(s)

 

LOGO [g89310g02u05.jpg]

 

CHANGE IN CONTROL AGREEMENT

FOR EXECUTIVE VICE PRESIDENT

 

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into as of
this 22nd day of May, 2003, by and between Washington Real Estate Investment
Trust, a real estate investment trust organized under the laws of the State of
Maryland (the “Trust”), and George F. McKenzie (“Employee”).

 

WHEREAS, Employee currently is employed in a key position with the Trust; and

 

WHEREAS, the parties believe it is in their mutual best interests to reach an
understanding concerning the Trust’s obligations to continue Employee’s
compensation and certain health benefits should Employee’s employment be
terminated under certain conditions described herein;

 

NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree to the following terms:

 

1.    Definitions: For the purposes of this Agreement, the following words and
phrases shall have the meanings set forth below:

 

A.    Change in Control: “Change in Control” means an event or occurrence set
forth in any one or more of subsections (i) through (iv) below (including any
event or occurrence that constitutes a Change in Control under one of such
subsections but is specifically exempted from another such subsection):

 

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any shares of
beneficial interest in the Trust if, after such acquisition, such Person
beneficially owns (within the meaning of rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (A) the then-outstanding shares of
beneficial interest in the Trust (the “Outstanding Trust Shares”) or (B) the
combined voting power of the then-outstanding shares of beneficial interest the
Trust entitled to vote generally in the election of trustees (the “Outstanding
Trust Voting Shares”); provided, however, that for purposes of this subsection
(i), the following acquisitions shall not constitute a Change in Control:
(A) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Trust or any corporation controlled by the Trust, or (B) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A) and (B) of subsection (iii) of this Section 1(A); or

 

(ii) such time as the Continuing Trustees (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors or Trustees of
a successor corporation or other entity to the Trust), where the term
“Continuing Trustee” means at any date a member of the Board (A) who was a
member of the Board on the date hereof or (B) who was nominated or elected
subsequent to the date hereof with the approval of other Board members who
themselves constitute Continuing Trustees at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(B) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
trustees or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

Page 1 of 5



--------------------------------------------------------------------------------

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Trust or a sale or
other disposition of all or substantially all of the assets of the Trust in one
or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (A) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Trust Shares and Outstanding Trust
Voting Shares immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of
beneficial interest or stock, as the case may be, and the combined voting power
of the then-outstanding shares or stock, as the case may be, entitled to vote
generally in the election of trustees, or directors, as the case may be,
respectively, of the resulting or acquiring corporation or other entity in such
Business Combination (which shall include, without limitation, a corporation or
other entity which as a result of such transaction owns the Trust or
substantially all of the Trust’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation or other entity referred
to herein as the “Acquiring Entity”) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Trust Shares and Outstanding Trust Voting Shares, respectively; and
(B) no Person (excluding the Acquiring Entity or any employee benefit plan (or
related trust) maintained or sponsored by the Trust or by the Acquiring Entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of beneficial interest or stock, as the case may be, of the Acquiring
Entity, or of the combined voting power of the then-outstanding shares of such
corporation or other entity entitled to vote generally in the election of
trustees or directors, as the case may be; or

 

(iv) approval by the shareholders of the Trust of a complete liquidation or
dissolution of the Trust.

 

B.    Involuntarily Terminated: Employee’s employment will be deemed to have
been involuntarily terminated due to a Change in Control if, on or after the
date on which a Change in Control occurs, (i) Employee’s employment is
terminated by the Trust or the successor owner of the Trust without cause or
(ii) Employee resigns because Employee’s duties, responsibilities or
compensation are diminished; provided that if a termination otherwise covered by
(i) or (ii) occurs during the ninety (90) day period before the date on which a
Change in Control occurs, the termination will be presumed to be due to the
Change in Control unless the Trust or the successor owner of the Trust can show,
through a preponderance of the evidence, that the termination did not occur
because of the impending Change in Control.

 

C.    Termination For Cause: A termination for cause shall be deemed to occur
only if the Trust or the successor owner of the Trust terminates Employee’s
employment for any of the following reasons: 1) commission by Employee of a
felony or crime of moral turpitude; 2) conduct by Employee in the performance of
Employee’s duties which is illegal, dishonest, fraudulent or disloyal; 3) the
breach by Employee of any fiduciary duty Employee owes to the Trust; or 4) gross
neglect of duty or poor performance which is not cured by Employee to the
reasonable satisfaction of the Trust within 30 days of Employee’s receipt of
written notice from the Trust advising Employee of said gross neglect or poor
performance.

 

2.    Termination Benefits: In the event Employee’s employment with the Trust or
the successor owner of the Trust is involuntarily terminated due to a Change in
Control but not for cause, and such termination occurs within 24 months of the
Change in Control, the Trust or the successor owner shall provide Employee with
the following termination benefits:

 

A.    continuation of Employee’s base salary at the rate in effect as of the
termination date for a period of 24 months from the date of termination (in the
event of Employee’s death, said salary shall be paid to Employee’s estate);

 

Page 2 of 5



--------------------------------------------------------------------------------

B.    payment of an annual bonus for each calendar year or partial calendar year
in which Employee receives salary continuation pursuant to Section 2(A) above,
in an amount equal to the average annual bonus received by Employee during the
three years prior to the involuntary termination, provided that, if Employee was
employed for fewer than three years prior to the termination, the bonus will be
based on the average of the bonuses received by Employee in the year or years
Employee received a bonus; and provided further, that if Employee receives
salary continuation for a partial calendar year pursuant to Section 2(A) above,
the bonus will be pro-rated to reflect the number of full months Employee
receives such salary continuation in such calendar year, rounded to the nearest
number of months;

 

C.    the Trust will pay the full cost for Employee to continue coverage under
the Trust’s group health insurance plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) for the period of time Employee receives
salary continuation pursuant to Section 2(A) above up to a maximum of 18 months
or until Employee obtains other comparable coverage, whichever is sooner;

 

D.    immediate vesting in all then unvested options granted to Employee under
the Trust’s Incentive Stock Option Plan and immediate vesting in all unvested
accrued dividend equivalent units under the Trust’s Dividend Equivalent Plan,
and Employee shall have the right, in Employee’s sole discretion, to exercise
all or any of such options and to sell the shares acquired pursuant thereto. In
the event that Employee wishes to sell Employee’s shares within 60 days of the
involuntary termination, the shares must first be offered to the Trust for
purchase at the Trust’s option at the then current fair market value. The Trust
shall respond within one business day to the offer or its rights to purchase the
shares shall expire. Sales occurring more than 60 days after the involuntary
termination shall not be subject to this option; and

 

E.    immediate vesting in all then unvested share grants granted to Employee
under the Trust’s Share Grant Plan and Employee shall have the right, in
Employee’s sole discretion, to sell the shares acquired pursuant thereto. In the
event that Employee wishes to sell Employee’s shares within 60 days of the
involuntary termination, the shares must first be offered to the Trust for
purchase at the Trust’s option at the then current fair market value. The Trust
shall respond within one business day to the offer or its rights to purchase the
shares shall expire. Sales occurring more than 60 days after the involuntary
termination shall not be subject to this option; and

 

F.    if, by virtue of receipt of the Termination Benefits described above,
Employee is subject to excise tax pursuant to Section 4999 of the Internal
Revenue Code, the Trust or its successor owner shall make a supplemental cash
payment to Employee no later than sixty (60) days after the date upon which
Employee presents to the Trust or its successor owner a letter setting forth a
reasonable basis upon which Employee or Employee’s advisors have determined that
such excise tax is applicable to Employee. The amount of such supplemental
payment shall be equal to such amount as will provide Employee with funds equal
to (i) the excise tax attributable to the Termination Benefits; (ii) any excise
tax attributable to the supplemental payment itself; and (iii) any federal or
local income taxes attributable to the supplemental payment itself, it being the
intention of the parties that Employee be placed in the same position for
Federal and local income tax purposes as if Section 4999 of the Internal Revenue
Code had no application to Employee.

 

3.    Mitigation: If a Change in Control occurs while Employee is employed by
the Trust, and Employee’s employment is involuntarily terminated as a result of
the Change in Control, Employee shall have no obligation to seek other
employment in order to mitigate the payment of the Termination Benefits
described in paragraph 2 hereunder; provided, that should Employee continue to
be employed by the Trust or the successor owner of the Trust after a Change in
Control occurs, Employee’s entitlement to receive the Termination Benefits
described in subsections 2(A) and (B) hereunder shall be reduced for one-half of
that period of time (rounded to the nearest month) that Employee continues

 

Page 3 of 5



--------------------------------------------------------------------------------

to be thus employed after the Change in Control occurs without being
involuntarily terminated. For example, should Employee continue to be thus
employed for ten (10) months after the Change in Control occurs, Employee’s
entitlement to the Termination Benefits described in subsections 2(A) and
(B) would be reduced by five (5) months. If Employee (despite the lack of
obligation to seek other employment) does in fact obtain other employment, the
compensation to Employee from such other employment shall not be applied as an
offset to Employee’s Termination Benefits described in subsections 2(A) and (B)
hereunder.

 

4.    Limitations of Agreement: Nothing in this Agreement shall be construed to
require the Trust or its successor owner to continue to employ Employee for any
definite period of time. Either Employee or the Trust may terminate the
employment relationship at any time with or without cause, unless otherwise
expressly required by law or contract, and provided that the terms of this
Agreement are observed.

 

5.    Arbitration: Any dispute or controversy arising under or in connection
with this Agreement which cannot be resolved informally by the parties shall be
submitted to arbitration and adjudicated in Washington, D.C. pursuant to the
commercial rules (single arbitrator) of the American Arbitration Association
then in effect. The decision of the arbitrator shall be final and binding on all
parties hereto. Each party shall bear its own costs in any arbitration
proceeding held hereunder and the parties shall share the costs of the
arbitrator.

 

6.    Severability: In the event that any provision of this Agreement conflicts
with the law under which this Agreement is to be construed, or if any such
provision is held invalid or unenforceable by a court of competent jurisdiction
or an arbitrator, such provision shall be deleted from this Agreement and the
Agreement shall be construed to give full effect to the remaining provisions
thereof.

 

7.    Governing Law: This Agreement shall be interpreted, construed and governed
according to the laws of the State of Maryland, without regard to the principles
of conflicts of law thereof.

 

8.    Assignability: Neither this Agreement nor any rights or obligations
hereunder may be assigned by either party without the prior written consent of
the other. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.

 

9.    Entire Agreement: This Agreement contains and represents the entire
agreement of the parties and supersedes all prior agreements, representations or
understandings, oral or written, express or implied, with respect to the subject
matter hereof, which are hereby terminated and of no further force or effect.
This Agreement may not be modified or amended in any way unless in a writing
signed by both parties.

 

10.    Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be considered an original and together which shall
constitute one and the same instrument.

 

Page 4 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, to be
effective as of the day first above written.

 

EMPLOYEE

     

WASHINGTON REAL ESTATE INVESTMENT TRUST

LOGO [g89310g77e25.jpg]

--------------------------------------------------------------------------------

     

By:

 

LOGO [g89310g54l37.jpg]

--------------------------------------------------------------------------------

Print Name: 

 

George McKenzie

--------------------------------------------------------------------------------

     

Title:

 

Chairman, CEO/President

--------------------------------------------------------------------------------

Date:

 

5/22/03

--------------------------------------------------------------------------------

     

Date: 

 

5/22/03

--------------------------------------------------------------------------------

 

Page 5 of 5